Citation Nr: 0514282	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression. 
 
2.  Entitlement to service connection for an unspecified eye 
disability. 
 
3.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral pes 
planus. 
 
4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left ankle 
disability. 
 
5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disability. 

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder. 

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder. 
 
8.  Whether new and material evidence has been received to 
reopen the claim for service connection for a disability 
manifested by unspecified paralysis. 
 
9.  Whether new and material evidence has been received to 
reopen the claim for service connection for a disability 
manifested by poor blood circulation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 until 
February 1980.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating decision of the VA Regional Office (RO) 
in Columbia, South Carolina that denied service connection 
for an acquired psychiatric disorder, claimed as depression, 
and an unspecified eye disability, and declined to reopen the 
claims for bilateral pes planus, left and right ankle 
disorders, bilateral knee disability and conditions 
manifested by paralysis and poor blood circulation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal received in June 2003, the veteran 
requested a videoconference hearing before a veterans law 
judge.

The veteran was scheduled for a videoconference hearing in 
November 2004.  He did not report, but the veterans law judge 
who was scheduled to hear the veteran's testimony granted his 
motion to reschedule the hearing.

The videoconference hearing was rescheduled for a date in 
February 2005.  The notice to the veteran of this hearing was 
returned because the veteran was no longer at the address to 
which it was sent.  Later in February 2005, the veteran 
provided his current address.

In a letter received in March 2005, the veteran wrote that 
although he was still incarcerated, he had been transferred 
to a state facility that would transport him to a location 
where a hearing could be held.

Because he did not receive timely notice of the February 2005 
hearing, and his current address is now a matter of record, 
an attempt should be made to afford him the requested 
hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following:

Afford the veteran a videoconference 
hearing at the RO before a Board Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


